United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO, FIREARMS &
EXPLOSIVES, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1392
Issued: October 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June 2, 2014 appellant filed a timely appeal from a March 14, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on February 28, 2013.
FACTUAL HISTORY
On March 5, 2013 appellant, then a 54-year-old management analyst, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a strained back, stiff neck, arm and
1

5 U.S.C. § 8101 et seq.

shoulder soreness, migraine headaches, pain in the right ear during a flight, and an unspecified
left hip and left leg injury in the performance of duty on February 28, 2013. She explained that,
while on a temporary-duty assignment at a Federal Law Enforcement Training Center on that
date, she exited a vehicle while it was very windy, carrying a number of items including her
laptop, coat and handouts for students, while also holding down her dress in the wind.
Appellant’s car door “blew open” and hit the car next to her. She turned and twisted to catch the
door, which “pulled her back out” and caused her to feel a “popping” sensation in her back.
On March 4, 2013 Dr. Gregory Levickas, a Board-certified internist, assessed appellant
with a migraine headache, ear pain and back pain, noting that all had improved. Appellant told
Dr. Levickas that she had flown without eating to Georgia for a trip for work and began to
develop a headache. She could feel pain in her right ear during the flight despite taking
medication for the pain. Appellant then developed some pain in her right lower back and neck,
for which she attended massage therapy, which granted some relief. Dr. Levickas noted that her
ear pain was a recurrent condition whenever she flew. He noted an unremarkable examination of
the extremities. In a disability certificate dated March 4, 2013, Dr. Levickas stated that appellant
had been under his care on that date and could return to regular duties on March 6, 2013.
In a report dated May 14, 2013, Dr. Jonathan Dunn, a Board-certified orthopedic surgeon,
assessed appellant with left hip greater trochanteric bursitis, thoracolumbar sprain/strain, bilateral
shoulder strain that occurred after getting out her car at work, and preexisting lower back, left leg
and bilateral shoulder symptoms. He noted that appellant told him that she was in Georgia to
teach a training class when she exited a rental car, she twisted to grab the door of the car while
holding her bag at the same time, and began to experience lower back, bilateral shoulder and
neck pain. Appellant also reported that she developed a migraine headache at about the same
time. Dr. Dunn noted that appellant had first seen Dr. Levickas on March 4, 2013. He reviewed
a report of a magnetic resonance imaging (MRI) scan dated February 28, 2012, which found a
partial bursal-sided rotator cuff tear. Dr. Dunn noted that appellant had a history of left hip,
shoulder, and leg issues that began when she joined L.A. Fitness, noting that she once lifted
weights and her shoulder pain developed, without ever resolving completely. Appellant’s lower
back pain and left leg pain worsened at that time, but Dr. Dunn noted that she had lower back
pain over 20 years ago, with no recent lower back pain.
On examination, Dr. Dunn noted mild restriction of range of motion of appellant’s
cervical and thoracolumbar spine, moderate tenderness to palpation over the left greater
trochanter, negative Neer’s and Hawkins’ tests, and no shoulder restriction of range of motion,
instability, swelling, ecchymosis or erythema. He stated “It is my opinion within a reasonable
degree of medical certainty that her lower back, left hip, left leg, and bilateral shoulder
symptoms are directly and causally related to the work-related incident on [February 28, 2013]
and represent a worsening of her preexisting pain in those areas.” Dr. Dunn further noted,
“Obviously, she has had symptoms in these areas in the past, but it seems to have worsened with
this twisting injury at work; these are mostly soft tissue injuries, which I think would be expected
to improve over the course of four to six weeks with appropriate therapy.”
In a report dated May 20, 2013, Dr. Francisco A. Ward, Board-certified in physical
medicine and rehabilitation, assessed appellant with lower back pain, shoulder pain, hip/pelvic
pain, somatic/segmental dysfunction of the lumbar region, lesion of the medial nerve,

2

trochanteric bursitis of the left hip, shoulder impingement and bursitis of the right shoulder. He
noted that appellant’s most recent flare-up of symptoms occurred when she exited a car in
Georgia while carrying a laptop bag in her right arm and handouts in her left hand, when a gust
of wind swung the door open. Appellant tried to hold her dress down and twisted forcefully,
when she felt something “pop” in her lower back. Dr. Ward stated that her shoulder condition
was first noted years ago, and that she had been diagnosed with a partial tear of the right side.
He stated that appellant did not recall an incident leading to a tear, so he suspected that it was
degenerative in nature. Appellant’s left shoulder pain was similar, but not as intense. Dr. Ward
stated that her left hip discomfort was first noted in August 2012 without trauma. He noted an xray of her left hip was unremarkable. On examination, Dr. Ward noted good lumbar flexion and
extension without tenderness over facet joints; atrophy of the left abductor pollicis brevis with
slight weakness; a tender right subacromial bursa area and deltoid insertion in the humerus; mild
positive Hawkins and Neer’s tests on the right; and left hip tenderness over the greater
trochanter. He recommended a subacromial steroid injection of the right shoulder; a fitness
program with low-impact aerobics; and physical therapy of the shoulder and left hip.
On June 4, 2013 Dr. Ward performed a cortisone injection on appellant’s right shoulder.
On June 6, 2013 appellant requested authorization for physical therapy of her left hip
bursitis and lumbar sprain. On July 1, 2013 OWCP approved her request for authorization for an
office visit and x-rays of her hip, pelvis and lumbar spine. Appellant continued to request
authorization for physical therapy.
In a follow-up report dated June 11, 2013, Dr. Dunn stated that appellant reported no pain
in her left hip laterally, and a moderate degree of pain in her lower back and shoulders, with the
right shoulder more painful than the left. He examined her, noting mild restriction of the
thoracolumbar region, a mildly positive Neer’s test on the right, and tenderness to palpation
grossly over the left greater trochanter. Dr. Dunn assessed appellant with a status post motor
work-related injury on February 28, 2013 with left hip greater trochanteric bursitis,
thoracolumbar sprain/strain, and bilateral shoulder sprain with preexisting lower back, left leg
and bilateral shoulder symptoms.
In an August 26, 2013 letter, OWCP noted that appellant’s case file had been reopened
for consideration because her medical bills had exceeded $1,500.00. It notified her that she had
not provided sufficient evidence to establish that she actually experienced the incident in
question; that she was injured in the performance of duty; or that a physician had provided an
opinion as to how the alleged incident had resulted in her diagnosed conditions. OWCP afforded
appellant 30 days to submit additional evidence and to respond to its inquiries.
In a report dated February 5, 2013, Dr. Enzo Cosentino, a Board-certified
otolaryngologist, noted that appellant has sensorineural hearing loss and that he recommended
Afrin for an upcoming flight in an airplane along with a decongestant. He diagnosed appellant
with chronic rhinitis with sinusitis and a history of fluid with previous myringotomies, a rightsided sensorineural “drop,” asymmetric hearing loss, and a headache with probable sinusitis. An
attached MRI scan of her right ear was normal. In an attached report dated March 4, 2013,
Dr. Cosentino noted that appellant had come to the office for an emergency visit, and that she
had returned from an airplane flight four days previously, at which time she had significant

3

difficulties with right ear pain, facial pain and congestion along with a headache during the
flight. He diagnosed her with eustachian tube dysfunction secondary to a recent airplane flight
and previous serous otitis media with fluid and myringotomies.
By letter dated September 4, 2013, Dr. Levickas noted that he had seen appellant on
March 4, 2013 for a migraine headache, ear pain and back pain. He noted that appellant reported
her symptoms began while traveling on a plane for work in Georgia. Appellant told him that the
next three days were “the worst 3 days of my entire life.” Dr. Levickas noted that she was seen
by Dr. Cosentino and given Medrol and Levaquin. By the time appellant saw Dr. Levickas, her
symptoms were improving. He noted her examination was unremarkable and that no further
testing was performed. Dr. Levickas stated, “As far as I know she made a full recovery. I
suspect that the flight triggered pressure trauma to her ear that then triggered a migraine. The
back pain was likely triggered by the immobilization of the flight and the stress associated with
the ear pain and headache.”
In a narrative report dated September 24, 2013, Dr. Ward responded directly to the
information requested by OWCP in its August 26, 2013 development letter. He noted that he
had seen appellant on May 20, 2013 and on June 4, 2013. Dr. Ward stated that appellant’s most
recent flare-up of bilateral shoulder pain, left hip pain, lower back pain, and neck soreness
occurred on February 28, 2013 when, while in Georgia, she exited a car while carrying a laptop
bag in her right arm and hand-outs in her left arm. Wind swung the car door open and appellant
twisted forcefully while trying to hold down her dress. On twisting, appellant felt something
“pop” in her back. Dr. Ward noted that her shoulder condition was first noted years ago, and that
she did not recall an incident leading to a tear, so that he suspected it was degenerative in nature.
He stated that appellant’s left hip discomfort was first noted in August 2012 without trauma.
Dr. Ward stated his findings of lumbar lordosis, right shoulder bursitis and trochanteric bursitis
of the left hip. He stated that it was his opinion within a reasonable degree of medical certainty
that appellant’s lower back, left hip, left leg, and bilateral shoulder symptoms were directly and
causally related to the work-related incident on February 28, 2013 and represented a worsening
of her preexisting pain in those areas.
On September 25, 2013 appellant responded to OWCP’s inquiries. She stated that she
was on a work trip to the Federal Law Enforcement Training Center in Brunswick, Georgia from
February 27 through March 1, 2013. Appellant noted that her ear, nose, and throat specialist had
advised her that prior to any airplane flight, she must take Sudafed and Afrin nasal spray the day
before, the flight, the day of, the flight and the day after her flight. On the flight to Georgia, she
felt pain and pressure in her right ear. Appellant noted several prior incidents of pain and
hearing loss after airplane flights. She stated that her supervisors at work knew that she had this
condition, but that she was still forced to fly and take these trips. Appellant noted that, after
leaving the flight to Georgia, she readied her materials for work and did not eat until 6:30 p.m. to
7:00 p.m. During this time, her headache worsened. After a night during which appellant
continued awakening due to the cold and noise from hotel maintenance in the next room, she ate
breakfast. Her headache continued to worsen, and she left for her presentation at the Federal
Law Enforcement Training Center at 11:30 a.m. When appellant exited her vehicle, it was
windy, and she attempted to carry her purse, her laptop bag, her coat, and handouts. She
attempted to hold her dress down in the wind and the car door blew open, hitting the car next to
hers. Appellant turned to catch the door while still holding the items, when she “pulled her back

4

out” and felt a pop. She was able to give her presentation afterward, but the room was very hot.
Appellant’s head was “pounding severely” after the presentation was over and she felt nauseated.
She requested an ice bag and after receiving it, returned to her hotel. Appellant’s nausea and
headache continued, and she felt too ill that evening to leave the hotel room. She began to feel
pain in her neck, back, shoulders and left hip while recovering in her room from the headache.
Appellant got a massage at Jacksonville Airport and at home. During the flight home, she was
cramped between two large men. Appellant noted that she learned later that the area around the
Federal Law Enforcement Training Center was experiencing a high pollen count at the time of
her visit, and that this pollen could have caused her migraine. She noted that she waited until
March 3, 2013 to report the injury because she was extremely ill, and that in fact she had
reported the injury on March 2, 2013, the first day she felt well enough to enter her injury online.
Appellant stated that she waited until May 14, 2013 to receive additional medical treatment
because she had hoped her injuries would resolve by themselves with time, and because she had
difficulty finding physicians that would accept federal workers’ compensation. She stated that
she had similar preexisting injuries of migraine headaches, a right ruptured eardrum, developing
fluid and hearing loss after airplane flights for work, sinusitis, a right partial rotator cuff tear,
lower back pain, neck pain, right arm pain from the shoulder, left hip pain and left leg pain.
On August 31, 2006 Dr. Cosentino stated that he believed appellant developed right-sided
eustachian tube dysfunction from bronchitis and the fact that she was on an airplane. In a letter
dated October 11, 2006, he stated that appellant returned to his office with improvement of her
symptoms of otitis media and eustachian tube dysfunction. On March 5, 2007 Dr. Cosentino
noted no recurrence of serous otitis media and a significant excoriation of the septum and the
lateral wall on the left side with polypoid change of the right middle turbinate. On April 15,
2010 he noted that appellant presented with symptoms of sinusitis, which had been fairly
significant after an airplane flight in early 2010. On examination, Dr. Cosentino noted severe
crusting, significant mucopurulent discharge and a deflective septum to the left with a friable
mucosa. In a letter dated May 18, 2010, he noted that appellant had no recurrence of nasal
bleeding and that her mucosa was slowly reversing back to normal. On January 4, 2011
Dr. Cosentino noted that appellant visited his office for a follow-up on severe sinusitis and
clogged ears. He noted that there was severe impaction of the ears and a recurrence of sinusitis.
On October 4, 2011 Dr. Cosentino noted that appellant came to the office for an emergency visit
regarding severe coughing, headache, post-nasal drip, nasal congestion and mucous. He noted
that she had intermittent sinusitis. In a letter dated October 6, 2011, Dr. Cosentino noted a right
serous otitis media. On November 9, 2011 he noted that appellant had a serous otitis media,
acute otitis media with rupture, conductive hearing loss, eustachian tube dysfunction and external
otitis. In a report dated January 4, 2012, Dr. Levickas assessed appellant with shoulder pain, ear
pain and coronary atherosclerosis.
By decision dated September 26, 2013, OWCP denied appellant’s claim. It found that
she had not established a diagnosed condition related to the incident of February 28, 2013; that
her injuries were related to duties of her federal employment; and that she had not submitted a
well-reasoned physician’s opinion on causal relationship.
On October 7, 2013 appellant requested a review of the written record before the Branch
of Hearings and Review.

5

In a follow-up report from Dr. Dunn dated September 24, 2013, he assessed her with a
status post work-related injury on February 28, 2013 with left hip greater trochanteric bursitis,
thoracolumbar sprain/strain, right shoulder strain, and a history of preexisting lower back, left leg
and bilateral shoulder symptoms. He recommended a brief course of physical therapy.
In a follow-up report from Dr. Ward dated September 24, 2013, he assessed her with
right shoulder bursitis, which had been improved on her last visit via a subacromial bursa
injection; trochanteric bursitis; and intermittent radicular discomfort into the left calf, with no
nerve tension signs. On examination, he noted the same results as in his examination of
May 20, 2013.
By decision dated March 14, 2014, the hearing representative determined that appellant
had established the factual components of fact of injury, and that she was in the performance of
duty while on travel status on February 28, 2013. However, he affirmed OWCP’s decision dated
September 26, 2013, finding that appellant had not established a causal relationship between the
alleged factors of employment on February 28, 2013 and her diagnosed conditions. The hearing
representative noted that the opinions of Drs. Dunn, Levickas and Ward were not supported by
objective findings.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7

2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

4

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

5

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 3.

6

While on temporary-duty assignment, an employee is covered by FECA 24 hours a day
with respect to any injury that results from activities incidental to the temporary assignment. The
fact that an employee was on a special mission or in travel status during the time the condition
manifested itself does not raise an inference that the condition was causally related to the
incidents of employment.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
The Board finds that appellant has not established that she sustained an injury causally
related to factors of her employment while on temporary duty status on February 28, 2013.
On March 5, 2013 appellant filed a traumatic injury claim alleging that she sustained a
strained back, stiff neck, arm and shoulder soreness, migraine headaches, pain in the right ear
during a flight, and an unspecified left hip and left leg injury in the performance of duty on
February 28, 2013. In a later statement, she clarified that the pain to her right ear during a flight
to Georgia while on travel status triggered a migraine headache, and that the next morning, while
still in travel status, she twisted her back when exiting a car at the Federal Law Enforcement
Training Center. In its March 14, 2014 decision, OWCP accepted that appellant had established
the factual component of fact of injury, and that her incidents occurred within the performance of
8

See Rene Bonnin, 38 ECAB 193 (1986).

9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

duty. The Board finds that the medical evidence of record is not sufficient to discharge
appellant’s burden of proof to establish that her alleged conditions were causally related to
factors of her federal employment.
In a report dated May 14, 2013, Dr. Dunn assessed appellant with left hip greater
trochanteric bursitis, thoracolumbar sprain/strain, bilateral shoulder strain that occurred after
getting out her car at work, and preexisting lower back, left leg and bilateral shoulder symptoms.
On examination, he noted mild restriction of range of motion of appellant’s cervical and
thoracolumbar spine, moderate tenderness to palpation over the left greater trochanter, negative
Neer’s and Hawkins’ tests, and no shoulder restriction of range of motion, instability, swelling,
ecchymosis or erythema. Dr. Dunn stated “It is my opinion within a reasonable degree of
medical certainty that her lower back, left hip, left leg, and bilateral shoulder symptoms are
directly and causally related to the work-related incident on [February 28, 2013] and represent a
worsening of her preexisting pain in those areas.” He further noted, “Obviously, she has had
symptoms in these areas in the past, but it seems to have worsened with this twisting injury at
work; these are mostly soft tissue injuries, which I think would be expected to improve over the
course of four to six weeks with appropriate therapy.” In a follow-up report dated June 11, 2013,
Dr. Dunn examined her, noting mild restriction of the thoracolumbar region, a mildly positive
Neer’s test on the right and tenderness to palpation grossly over the left greater trochanter. He
assessed her with a status post motor work-related injury on February 28, 2013 with left hip
greater trochanteric bursitis, thoracolumbar sprain/strain, and bilateral shoulder sprain with
preexisting lower back, left leg and bilateral shoulder symptoms.
Dr. Dunn’s reports are deficient in several respects. There are no objective findings with
regard to any leg conditions. Dr. Dunn’s opinion on causal relationship refers to symptoms
rather than diagnosed conditions. The report containing his opinion on causal relationship for a
shoulder condition contains no positive objective findings supporting the existence of such a
condition, though his later report found a positive Neer’s test. With regard to appellant’s
claimed neck, arm, right ear, left leg, and headache conditions, there are no objective findings to
support causation or the aggravation of preexisting conditions. Dr. Dunn found a negative
Spurling’s sign in his May 14, 2013 report and no physician diagnosed a neck condition.
Moreover, his reports lack a thorough biomechanical explanation of how appellant’s alleged
injuries occurred or were aggravated on February 28, 2013. Thus, Dr. Dunn’s reports are
insufficient to meet appellant’s burden of proof to establish a causal relationship between her
condition and the incident of February 28, 2013, supported by proper medical rationale.14
Neither the fact that appellant’s claimed conditions became apparent during a period of
employment, nor the belief that they were aggravated by her employment is sufficient to
establish causal relationship.15
On May 20, 2013 Dr. Ward assessed appellant with segmental dysfunction of the lumbar
region, lesion of the medial nerve, trochanteric bursitis of the left hip, shoulder impingement and
bursitis of the right shoulder. On examination, he noted good lumbar flexion and extension
without tenderness over facet joints; atrophy of the left abductor pollicis brevis with slight
14

See K.W., Docket No. 10-98 (issued September 10, 2010).

15

See D.I., 59 ECAB 158 (2007).

8

weakness; a tender right subacromial bursa area and deltoid insertion in the humerus; mild
positive Hawkins and Neer’s tests on the right; and left hip tenderness over the greater
trochanter. In a narrative report dated September 24, 2013, Dr. Ward noted his findings of
lumbar lordosis, right shoulder bursitis and trochanteric bursitis of the left hip. He stated that it
was his opinion within a reasonable degree of medical certainty that her lower back, left hip, left
leg, and bilateral shoulder symptoms were directly and causally related to the work-related
incident on February 28, 2013 and represented a worsening of her preexisting pain in those areas.
Dr. Ward’s opinion, like Dr. Dunn’s, is not sufficient to meet appellant’s burden of proof to
establish causal relationship. It is not fully rationalized, as it lacks a thorough physiological
explanation of how the incident of February 28, 2013, in particular, aggravated appellant’s
conditions of the thoracolumbar region, shoulder and back. Dr. Ward refers to symptoms rather
than diagnosed conditions, as causally related to the events of February 28, 2013.
Appellant was diagnosed by a migraine by Dr. Levickas in his March 4, 2013 report. In a
letter dated September 4, 2013, Dr. Levickas stated, “I suspect that the flight triggered pressure
trauma to her ear that then triggered a migraine. The back pain was likely triggered by the
immobilization of the flight and the stress associated with the ear pain and headache.” However,
there were no objective findings supporting the aggravation of a migraine condition. Similarly,
the existence of appellant’s right ear condition is supported by the reports of Dr. Cosentino from
2006 through 2012; however, the aggravation of a right ear condition on February 28, 2013, in
particular, is not supported by any objective findings. There were no objective findings in any
reports to support a left leg condition. The opinion of a physician supporting causal relationship
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.16
The Board finds that the medical evidence of record lacks supporting medical rationale to
establish appellant’s claimed conditions, as there is a deficiency of objective medical evidence to
support causation or aggravation of these conditions on February 28, 2013. Hence, appellant has
not met her burden of proof to establish a causal relationship between her claimed back, neck,
arm, ear, leg, and headache conditions and the incidents of February 28, 2013, and has not
submitted sufficient evidence with regard to these conditions to require OWCP to undertake
further development.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.17
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury on February 28, 2013.

16

Supra note 13.

17

See 5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

9

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

